DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which circuit board “said circuit board” refers to in claims 3-5, since both claims 1 and 2 include “a circuit board.”  As best understood the circuit board of claim 2 is different from the circuit board of claim 1, and claims 3-5 refer to the circuit board from claim 2.
Claim Objections
Claim 1 line 6: “a inner body” will be interpreted as - - an inner body- -.  
Claim 13 line 3: “an extending” will be interpreted as - - and extending - -.
Claim 17 line 3: “a inner cavity” will be interpreted as - - an inner cavity - -. 
Claim 17 line 11: “said jacks” will be interpreted as - - said jack - - as only one jack has been defined. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney et al. (US 7207846). 
Claim 1: Caveney et al. (hereinafter Caveney) discloses a jack (24, Fig 1) for insertion into a patch panel assembly (Fig 1), and connecting to circuits on a circuit board (26, Fig 4), the jack comprising: a jack housing (48, Fig 5a), the jack housing including a hollow interior (40, Fig 5a), the hollow interior defining, at least in part, a cavity (as shown in Fig 5a) configured to receive a data plug therein; an inner body portion (as shown below) disposed within the hollow interior, the inner body portion including a termination block (50, Fig 5a) disposed within the jack housing, the termination block (50) including a plurality of insulation displacement terminals (IDTs) (56, Fig 5a) for contacting wires of a cable, the IDTs extending in a first plane within the hollow interior (as shown in Fig 4), the inner body portion further supporting a plurality of plug-contacting terminals (38, Fig 5a) extending in a second plane (as shown in Fig 4) within the hollow interior; and a plurality of panel-contacting terminals (42) operatively connected to the plug-contacting terminals and the IDTs, the panel-contacting terminals (42) including portions extending out of the jack housing (as shown in Fig 4 below, terminals 42 extend into channels 44 which are outside of the boundaries of the jack 



    PNG
    media_image1.png
    453
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    742
    media_image2.png
    Greyscale

Claim 2:  Caveney further discloses wherein said inner body portion further includes a circuit board (54, Fig 5a) which operatively connects said plug-contacting terminals, IDTs and patch panel-contacting terminals together.  
Claim 3:  Caveney further discloses wherein said circuit board extends in a third plane angularly offset from the first and second planes (as shown in Fig 5a).  
Claim 6: Caveney further includes at least one catch (see latch at 30, Fig 4) disposed on said jack housing for engaging said patch panel assembly.  
Claim 7: Caveney further includes stop surfaces (see near 30, Fig 4) disposed on said housing for engaging said patch panel assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. (US 7207846) in view of Espenshade (2005/0070162).
Claim 4: Caveney discloses the jack of Claim 2. Caveney does not disclose wherein said circuit board (54, Fig 5a) includes an exposed edge which extends out of said jack housing, and said panel-contacting terminals have free ends that define contact portions which extend along the circuit board exposed edge.  Espenshade (Fig 11) discloses a circuit board (3) including an exposed edge (31) which extends (Fig 9) out of said jack housing (61), and said panel-contacting terminals (32) have free ends that define contact portions which extend along the circuit board exposed edge (Fig 11). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the panel-contacting terminals (42) of Caveney to extend further out of the jack housing (48), along the exposed edge of circuit board 54, in order to more directly contact with circuit board 26.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney, and Espenshade and further in view of Taylor et al. (2011/0115494).
Claim 5: Taylor discloses wherein said jack housing is conductive (5134, Fig 17) and said patch panel-contacting terminals (5141) are isolated from contact with said jack housing (Fig 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to isolate terminals from the housing in order to prevent shortage with the housing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Sparrowhawk et al. (US 9843121).
Claim 8: Caveney discloses a locating rib (60, Fig 5b). Caveney does not disclose the locating rib disposed on said housing. Sparrowhawk further includes at least one locating rib (at top of 830, Fig 21) disposed on said housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rib of Caveney (60, Fig 5b) to be disposed on the housing, as an alternate equivalent way to fasten the housing parts. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney, and further in view of Taylor (US 2012/0322310).
Claim 9: Caveney discloses the jack of claim 1. Caveney does not disclose an internal switch assembly disposed in the cavity, the switch assembly being operable between a first position that indicates said cavity is empty and a second position which indicates a data plug is fully inserted into said cavity.  Taylor discloses an internal switch (at 1050, Fig 17). Taylor further discloses claim 10: wherein said switch assembly includes a first contact extending longitudinally within said cavity and a second contact extending longitudinally within said cavity, but spaced apart from the first contact, the second contact including distinct first and second portions, the first portion extending at an angle to the second portion such that when a data plug is fully inserted into said cavity, said first portion forces said second contact into shorting contact with said first contact (see Fig 17);  claim 11: wherein said second contact first portion exerts a pressure on a data plug fully inserted therein toward said plug-contacting terminals (see Fig 17); and claim 12: Taylor further discloses wherein said terminal first and second tails included free spring ends that can deflect under mating pressure from respective jacks and circuit boards and which accommodate dimensional variations of the jacks and circuit boards during mating therewith (Fig 20).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the switch of Taylor in the assembly of Caveney in order to provide a presence-sensing function (Paragraph 0102) for a plug inserted into the jack.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yossef (US 9531136).
Claim 13: Yossef discloses a jack (700), comprising: a jack housing (610, Fig 9A) defining a hollow interior (at 620), the jack housing having a cavity (620) for receiving a plug therein, a body portion (652, Fig 10A) disposed in the hollow interior and supporting a plurality of first terminals (650, Fig 10A) aligned with and extending into the cavity; Page 28 of 30Docket No MX-2014-P-0139-US-PCDa termination block (630) supporting a plurality of second terminals (632), the second terminals being IDT terminals (col 14, lines 49-55) for mating with wires of a multi-wire cable; and, a status switch assembly (615) disposed in said hollow interior and extending into said cavity, the status switch assembly including a fixed switch terminal (619) and a moveable switch terminal (617). Youssef does not disclose  the moveable switch terminal (617) contacting the fixed switch (619) terminal in response to a plug being fully inserted into said cavity and thereby shorting said fixed switch terminal to indicate full insertion of said plug in said cavity. However, Youssef discloses the moveable switch terminal (617) not contacting the fixed switch (619) terminal in response to a plug being fully inserted into said cavity to indicate full insertion of said plug in said cavity (Fig 10A and 10B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Youssef to make the moveable switch contact the fixed switch to indicate full insertion of a plug, as an alternate equivalent way of indicating full insertion. Moreover, it has been held that reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167). 
Claim 14: Yossef further discloses wherein said fixed switch terminal includes a first terminal extending in a first plane and said moveable switch terminal includes a second terminal partially bent upon itself so that it extends in second and third planes, the moveable switch terminal including a biasing portion (vertical leg, Fig 9B) that engages a plug fully inserted into said cavity and forces said moveable switch terminal into shorting contact with said fixed terminal to generate a signal indicating full insertion of said plug into said cavity (Fig 10A, Fig 10B).  Yossef does not disclose the first and second terminals being U-shaped, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used any various shape for the terminals, since the selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
Claim 16: Yossef discloses further including third terminals (665, Fig 10A) operatively interconnected to said first terminals (col 15 lines 58-60, 665 are connected to 640, col 14 lines 46-49, 640 is connected to 650) and isolated from shorting contact with said housing, the third terminals extending out of said jack housing.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (2011/0115494) in view of Lin (US 5624274).
Claim 17: Taylor et al. (hereinafter Taylor) disclose a jack (5110, Fig 15) for use in a patch panel assembly, comprising: a conductive jack housing (5134, Fig 17) for making ground contact with a portion of the patch panel assembly (Paragraph 0094), the jack housing including an inner cavity (5112) for receiving a corresponding, opposing plug connector (5002), said jack housing having an entrance opening leading (as shown in Fig 15) to the inner cavity (5112); first terminals (5141) arranged within said inner cavity for contacting terminals (5012) of the opposing plug connector (5002); second terminals (5144) for engaging wires of a cable, the second terminals being connected to the first terminals (Paragraph 0089) and the second terminals being supported by a termination block (5121, Fig 15) disposed with said jack housing; and, said jack being capable of being terminated to cable wires. Taylor does not disclose use of a termination tool. Lin discloses a termination tool (156, Fig 11A) used in a similar device. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a termination tool in order to properly, accurately, and more efficiently terminate the cable wires to the jack (col 2, lines 60-65).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8562358 discloses a patch panel assembly. US 2011/0043371 discloses a switch within a jack.  US 9843121 and US 8641452 each disclose termination blocks within a jack. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MILAGROS JEANCHARLES/                                     /EDWIN A. LEON/             Examiner, Art Unit 2833                                  Primary Examiner, Art Unit 2833